The opinion o.f the court was delivered by
Egan, J.
The only question presented for our determination in this .case is the power of the plaintiffs to imposo and collect a license tax from a person keeping a warehouse and running a dray in the town of Plaquominc.
The charters or acts of incorporation of municipal corporations within tlio State are- the measure as well as the source of their powers.
No general power to tax occupations, trades, and professions is conferred by that of the town of Plaquemine, and neither keeping a warehouse nor running a dray is among the objects of taxation enumerated in the charter; on tlio contrary, the enumeration, of other occupations as objects of taxation-would seem to exclude the two the taxing of' which is tlio matter of controversy here. 1 N. S. 126; 3 An. 314.
■ It is therefore ordered, adjudged, and decreed that the judgment appealed from 1)0 affirmed, with costs of both courts.